internal_revenue_service number release date index number ------------------------- ---------------------------------------------------- ----------------------------------------- ------------------------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc ita b05 plr-133349-17 date date legend ----------------------------------------------------- taxpayer ------------------------------------------------------------------- state a company segment segment de fye year a station a station b station c dollar_figurex dollar_figurey dollar_figurez total auction proceeds date -------------- ----------------------------------------- ---------------------------------------- ------------------------------ ----------------- ----------------------------- ----------------------------------- ------- ------------------------------ -------------------------------- -------------------------------------- ------------------- ------------------ ------------------- ------------------- ------------------- dear ------------------ this is in response to your request for a ruling dated date specifically you have requested a ruling that the implementation of the applicable provisions of the middle class tax relief and job creation act of spectrum act by the federal communications commission fcc constitutes a threat of repacking to taxpayer for middle class tax relief and job creation act of pub_l_no sec_6403 plr-133349-17 which deferral of gain under sec_1033 of the internal_revenue_code code on the relinquishment of taxpayer’s spectrum rights spectrum rights pursuant to the fcc’s broadcast television spectrum incentive auction incentive auction is proper facts company is a diversified global media and entertainment company with operations in television broadcasting as well as operations in segment and segment company is the common parent and taxpayer company’s wholly owned subsidiary is a member_of_an_affiliated_group of corporations filing a consolidated_return taxpayer is a state a corporation taxpayer conducts most of company’s united_states media and entertainment business operations taxpayer’s united_states television stations are operated pursuant to licenses and permits issued by the fcc which authorize each station to deliver video audio data and other content over its channels taxpayer through a number of disregarded entities owns de an entity that is disregarded for federal_income_tax purposes which in turn owns the fcc licenses with the related spectrum rights company has a fye fiscal_year end pursuant to the spectrum act the fcc conducted the incentive auction in connection with which television broadcast licensees relinquished all or a portion of their broadcast spectrum usage rights to the fcc in exchange for incentive payments the auction proceeds on date the fcc adopted a report and order released on date adopting rules to implement the broadcast tv spectrum incentive auction in year a de filed applications to participate in the incentive auction and the fcc agreed to purchase the spectrum licensed to taxpayer with respect to station a station b and station c the auction proceeds were received on date based on the design of the spectrum auction and the fcc’s implementing rules unless taxpayer relinquished its spectrum rights in the incentive auction taxpayer would likely have been repacked to different frequencies which would have forced it to operate with different facilities on different and less valuable frequencies and with possibly reduced protected service areas all of which would harm stations a b and c’s future revenue potential and economic value thus if taxpayer did not agree to relinquish its spectrum rights for other uses very likely it would have been repacked to lower less valuable frequencies as a result of its agreement to relinquish spectrum rights the fcc awarded taxpayer the following auction proceeds for station a it received dollar_figurex for station b it received dollar_figurey and for station c it received dollar_figurez the fcc thus paid taxpayer the total auction proceeds for its relinquishment of the spectrum rights in the three television stations in the incentive auction plr-133349-17 post-auction taxpayer only retains the fcc broadcasting licenses for the above television stations - that is no spectrum rights are retained taxpayer further represents that it intends to treat the date on which the auction proceeds are received for the relinquishment of its spectrum rights as the date of disposition for purposes of sec_1033 taxpayer will treat the entire depreciable tax basis as allocable to the retained portion of the fcc licenses ie none of the depreciable tax basis is allocable to the spectrum rights sold to the fcc in the incentive auction law and analysis sec_1033 a a of the code generally provides that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and the taxpayer within the period provided in sec_1033 and for the purpose of replacing such property purchases other_property similar_or_related_in_service_or_use to the property so converted or purchases stock in the acquisition of control of a corporation owning such other_property at the election of the taxpayer the gain shall be recognized only to the extent that the amount_realized upon such conversion regardless of whether such amount is received in one or more taxable years exceeds the cost of such other_property or such stock for purposes of sec_1033 -- i no property or stock acquired before the disposition_of_the_converted_property shall be considered to have been acquired for the purpose of replacing such converted property unless held by the taxpayer on the date of such disposition and ii the taxpayer shall be considered to have purchased property or stock only if but for the provisions of sec_1033 the unadjusted_basis of such property or stock would be its cost within the meaning of sec_1012 one of the circumstances in which a sec_1033 requisition or condemnation occurs is where a taxpayer's property is subjected to a compensable governmental taking for public use under the fifth_amendment of the u s constitution 279_f2d_220 ct_cl 196_fsupp_129 d c mass revrul_69_254 1969_2_cb_162 revrul_58_11 1958_1_cb_273 the fifth_amendment provides in part that no private property be taken for public use without just compensation the meaning of condemnation or requisition for purposes of sec_1033 is not strictly limited to takings within the meaning of the fifth_amendment however in revrul_82_147 1982_1_cb_190 a federal_law prohibited the use of motor boats with motors of greater than horsepower on designated lakes in wilderness areas it also provided that if the horsepower restriction made the operation of a resort uneconomical the owner of the resort could require the government to purchase its resort at its fair_market_value determined without regard to the horsepower restrictions the horsepower restriction made the operation of the taxpayer’s resort uneconomical plr-133349-17 and the taxpayer sold its fishing lodge to the federal government in holding that the government’s purchase of the resort constituted a condemnation within the meaning of sec_1033 the service did not refer to a fifth_amendment taking but instead emphasized that the horsepower restriction in addition to the provision authorizing purchase of a resort at its fair_market_value without regard to the restriction effectively constitutes a taking of property upon payment of fair compensation in the present case the fcc’s repacking process is functionally equivalent to a direct physical taking of private property for a public use without the consent of the property owner because it effectively deprives taxpayer of its assets taxpayer’s choice to participate in the incentive auction was not a meaningful choice choosing to forego the incentive auction would have subjected taxpayer to the repacking process due to taxpayer’s unique circumstances if taxpayer did not participate in the incentive auction with respect to stations a b and c it was likely that taxpayer would have been repacked into a different channel revrul_63_221 1963_2_cb_332 provides that for purposes of sec_1033 threat_or_imminence_of_condemnation is generally considered to exist if a property owner is informed either orally or in writing by a representative of a governmental body that the government_entity has decided to acquire his property and the property owner has reasonable grounds to believe from the information conveyed to him by such representative that the necessary steps to condemn the property will be instituted if a voluntary sale is not arranged in revrul_81_180 1981_2_cb_161 a taxpayer learned through newspaper reports that a city intended to acquire its property by condemnation for public use if a sale could not be negotiated city officials confirmed the accuracy of the reports the taxpayer sold its property to a third party thereafter but before the city actually condemned the property the service concluded that the sale was made under the threat_or_imminence_of_condemnation because the property was sold after the taxpayer was given reasonable grounds to believe that its property would be taken these authorities indicate that a voluntary sale qualifies as an involuntary_conversion under sec_1033 if the threat_or_imminence_of_condemnation is present at the time of sale the threat need not be a certainty a threat exists if the taxpayer may reasonably believe from representations of the government and surrounding circumstances that a forced sale is likely to take place the fcc has provided taxpayer with notice through the spectrum act and the report and order of its intent to acquire the type of spectrum rights that taxpayer possesses in stations a b and c under its unique circumstances it is reasonable for taxpayer to believe that if it did not participate in the incentive auction it was likely that the fcc would take taxpayer’s spectrum rights in each of its three stations and then force taxpayer to relocate its stations to a different frequency plr-133349-17 accordingly taxpayer’s sales of spectrum rights with respect to stations a b and c to the fcc pursuant to the incentive auction constitutes a disposition under the threat_or_imminence_of_condemnation for purpose of sec_1033 of the code conclusion we therefore conclude that the sales of the spectrum rights with respect to stations a b and c by taxpayer to the fcc in the incentive auction constitute sales under a threat of involuntary_conversion for purposes of sec_1033 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied concerning whether any particular property acquired by taxpayer or any party related to taxpayer constitutes property that is similar_or_related_in_service_or_use within the meaning of sec_1033 to the spectrum rights relinquished in this private_letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christina m glendening senior counsel branch office_of_chief_counsel income_tax accounting enclosure cc
